DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  Ever claim must begin with a capital letter and end with a period.  Claim 21 lacks a period ending the claim.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, Ln 1, the limitation “in particular a mill roll frame” is indefinite for failing to particularly point out and distinctly claim the scope of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “a milling apparatus”, and the claim also recites “in particular a mill roll frame”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner has interpreted the claims to mean the mill roll frame is an optional limitation, and therefore not required, in order to interpret the claims and advance prosecution. 
Regarding Claim 23, Ln 2-3, the limitation “which is arranged in particular on the second bearing body” is indefinite for failing to particularly point out and distinctly claim the scope of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “which is arrange”, and the claim also recites “in particular on the second bearing body”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner has interpreted the claims to mean the arrangement is an optional limitation, and therefore not required, in order to interpret the claims and advance prosecution. 
Regarding Claim 24, Ln 2, the limitation “particular a bellows cylinder” is indefinite for failing to particularly point out and distinctly claim whether the bellows cylinder recited is required or not.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “a cylinder”, and the claim also recites “in particular a bellows cylinder”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner has interpreted the claims to mean the bellows cylinder is an optional limitation, and therefore not required, in order to interpret the claims and advance prosecution. 
Regarding Claim 25, Ln 2, the limitation “which is in particular connected in series with the cylinder” is indefinite for failing to particularly point out and distinctly claim whether the connection recited is required or not.  Examiner has interpreted the claims to mean the connection is an optional limitation, and therefore not required, in order to interpret the claims and advance prosecution. 
Regarding Claim 26: 
Ln 2, the limitation “ a step in which…are pretensioned” is indefinite for failing to particularly point out and distinctly claim whether the step is required or not.  Examiner notes that required steps should be positively recited in declarative English (e.g., “a step of pretensioning” vs. “a step in which…are pretensioned”). 
Regarding Claim 27: 
Ln 1, the limitation “a step in which…the handwheel is turned” is indefinite for failing to particularly point out and distinctly claim whether the step is required or not.  Examiner notes that required steps should be positively recited in declarative English (e.g., “a step turning the handwheel” vs. “a step in which the handwheel is turned”); 
Ln 2, the limitation “preferably around a handwheel axis of rotation” is indefinite for failing to particularly point out and distinctly claim whether “preferably turning the handwheel around a handwheel axis of rotation” recited is required or not.  Examiner has interpreted the claims to mean “preferably turning the handwheel around a handwheel axis of rotation” is an optional limitation, and therefore not required, in order to interpret the claims and advance prosecution;  
Ln 3-4, the limitation “thereby a first abutment body…is rotated” is indefinite for failing to particularly point out and distinctly claim whether the step is required or not.  Examiner notes that required steps should be positively recited in declarative English (e.g., “rotating a first abutment body” vs. “thereby a first abutment body…is rotated”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, et alia (US 5,673,864), hereinafter Stevenson, in view of Applicant admitted prior art Wandres (DE 1020 12100077), hereinafter Wandres.
Regarding Claim 18, Stevenson discloses a roll assembly for a milling apparatus (Col 1, Ln 3-8), comprising a first roll and a second roll (101) (Col 2, Ln 4), as well as a handwheel (11) which can be rotated about a handwheel axis of rotation and by means of which a milling gap formed between the first roll and the second roll is adjustable (Col 2, Ln 31-40). 
Stevenson is silent to the details of the handwheel or a position indicator.
Wandres teaches a handwheel (1) and a position indicator (2) for indicating a position of the handwheel (as illustrated in Fig 1).  Wandres further teaches the position indicator comprises a position indicator housing (1) and an indicator element (2) which is movable along the handwheel axis of rotation relative to the position indicator housing and which can be pretensioned by means of a position indicator spring (5) in the direction of the handwheel axis of rotation with respect to the position indicator housing in such a way that it can be rotated about the handwheel axis of rotation only upon overcoming the pretensioning brought about by the position indicator spring (as illustrated in Fig 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handwheel for the roll assembly, as disclosed by Stevenson, to include the position indicator, for indicating a position of the handwheel, having a position indicator housing and an indicator element which is movable along the handwheel axis of rotation relative to the position indicator housing and which can be pretensioned by means of a position indicator spring (5) in the direction of the handwheel axis of rotation with respect to the position indicator housing in such a way that it can be rotated about the handwheel axis of rotation only upon overcoming the pretensioning brought about by the position indicator spring, as taught by Wandres, in order to both display the position of the handwheel to the operator for ready indication of position, as well as positive positional setting of the handwheel axis of rotation with respect to the position indicator housing. 
Regarding Claim 21, combined Stevenson/Wandres teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses the first roll is held by two first bearing bodies, the second roll is held by two second bearing bodies (Col 2, Ln 6), and the first bearing bodies are adjustable independently of one another  and the second bearing bodies are adjustable independently of one another (Col 2, Ln 11-13). 
Regarding Claim 22, combined Stevenson/Wandres teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses a mill roll frame (100) , comprising a machine stand (101) and at least one roll assembly that can be inserted in the machine stand (Col 2, Ln 1-4; as illustrated in at least Fig 1). 
Regarding Claim 23, combined Stevenson/Wandres teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses the machine stand has a tensioning device (7) (Col 2, Ln 23-27; as illustrated in at least Fig 1), and the roll assembly has a coupling device (9) which is arranged in particular on the second bearing body and intended for releasably coupling the roll assembly to the tensioning device (as illustrated in at least Fig 1). 
Regarding Claim 24, combined Stevenson/Wandres teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses the tensioning device has a cylinder (13) Col 2, Ln 29 as illustrated in at least Fig 1). 
Regarding Claim 25, combined Stevenson/Wandres teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses the tensioning device has at least one pretensioned spring (20) (Col 2, Ln 67; as illustrated in at least Fig 1). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, in view of Wandres and Applicant admitted prior art Fiorini (EP 1 201 308), hereinafter Firoini. 
Regarding Claim 19, combined Stevenson/Wandres teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses the first and second rolls are of a modular design, intended for ease of installation and removal (Col 2, Ln 1-3; Col 3, Ln 16-22).  Stevenson is silent to an integrated rolling device having at least one roller which can be arranged on the roll assembly in such a way that the roll assembly can be placed onto a horizontal base and moved thereon by means of the at least one roller. 
Firoini teaches a roll assembly for a milling apparatus (Para [0001], Ln 1-2), comprising a first roll and a second roll (Para [0002], Ln 1-2).  Firoini further teaches the roll assembly has an integrated rolling device (17) having at least one roller (18) which can be arranged on the roll assembly in such a way that the roll assembly can be placed onto a horizontal base and moved thereon by means of the at least one roller (Para [0009], Ln 1-3; as illustrated in at least Fig 3).  Firoini further teaches this arrangement allows for easy removal and installation of the roll assembly (Para [0006], Ln 8-11). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handwheel for the roll assembly, as taught by combined Stevenson/Wandres, to include an integrated rolling device having at least one roller which can be arranged on the roll assembly in such a way that the roll assembly can be placed onto a horizontal base and moved thereon by means of the at least one roller, as taught by Fiorini, in order to allow for easy removal and installation of the roll assembly. 
Claims 20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, in view of Wandres and Applicant admitted prior art (Gratzer, WO 98/46354), hereinafter Gratzer and further in view of Applicant admitted prior art Pillow Block Bearing. 
Regarding Claim 20, combined Stevenson/Wandres teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses the first roll is held by at least one first bearing body, and the second roll is held by at least one second bearing body (Col 2, Ln 6).  Stevenson is silent to at least one of the bearing bodies has a rolling bearing which supports a roll stub of one of the rolls or a guide channel for lubricant. 
Gratzer teaches a crushing gap adjustment device for a crushing mill (Abstract).  Gratzer further teaches the first roll is held by at least one first bearing body (3), and the second roll is held by at least one second bearing body (4), wherein at least one of the bearing bodies has a rolling bearing which supports a roll stub (6) of one of the rolls, a and a bearing cover (17) (18) of the rolling bearing.  Gratzer is not explicit to lubrication of the bearings, however it is known in the art to lubricate bearings, in order to promote long life and operating efficiency, as evidenced by Pillow Block Bearing Applicant admitted prior art, which teaches a bearing cover having on its inner side a guide channel for lubricant that extends around the roll stub and is connected to an outlet opening through which lubricant can exit the guide channel. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handwheel for the roll assembly, as taught by combined Stevenson/Wandres, to include roll stubs, supported by bearings, in order to both support the crushing rolls and minimize the overall width of the roll assembly, as taught by Gratzer, and to include a means for lubricating the bearings, well known in the art, as evidenced by Applicant admitted prior art Pillow Block Bearing, in order to promote long life and operating efficiency. 
Regarding Claim 26, combined Stevenson/Wandres/Gratzer teaches all aspects of the claimed invention, as stated above.  Stevenson further discloses the first bearing body and the second bearing body are pretensioned with respect to one another by means of a tensioning device in such a way that the first roll and the second roll are pressed toward one another (Col 2, Ln 23-27). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, in view of Wandres, Gratzer and Applicant admitted prior art (Rickenbach, et alia , Wo 2018 201544), hereinafter Rickenbach. 
Regarding Claim 27, combined Stevenson/Wandres/Gratzer teaches all aspects of the claimed invention, as stated above.  Stevenson is silent to a handwheel gear mechanism. 
Rickenbach teaches a rolling mill having a gear mechanism driving the crushing rolls (Abstract and Fig 1).  A skilled Artisan would readily recognize the benefit of incorporating a bevel gear transmission into the connection between the handwheel and roller gap adjustment mechanism, to both increase the force applied by the operator and reduce the operating length of the entire assembly, as such benefits are well known in the art. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handwheel for the roll assembly, as taught by combined Stevenson/Wandres/Gratzer, to include turning the handwheel around a handwheel axis of rotation, and thereby a first abutment body, which is coupled via a handwheel gear mechanism to the handwheel, rotating about a first axis of rotation in order to set a minimum width of the milling gap, as taught by Rickenbach, in order to both increase the force applied by the operator and reduce the operating length of the entire assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffman (US 3,174,696), hereinafter Hoffman.  Hoffman teaches a rolling mill. 
Singer (US 5,018,960), hereinafter Singer.  Singer teaches a rolling mill. 
Gratzer (DE 19715210), hereinafter Gratzer (‘210).  Gratzer (‘210) teaches a crushing gap adjustment device for a crusher mill. 
Woo (KR101566895), hereinafter Woo.  Woo teaches a crushing gap adjustment device for a crusher mill. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725